Order entered June 19, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00230-CV

     GREAT AMERICAN LLOYDS INSURANCE COMPANY, ET AL., Appellants

                                               V.

              VINES-HERRIN CUSTOM HOMES L.L.C., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-03-6903

                                           ORDER
       Before the Court is appellees’ June 17, 2015 unopposed second motion for an extension

of time to file a brief seeking an extension to August 24, 2015. In an order dated June 17, 2015,

this Court granted appellees’ June 11, 2015 motion and extended the time to file their brief to

August 24, 2015. Accordingly, we DENY appellees’ motion as moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE